Citation Nr: 1506490	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include degenerative joint disease and osteoarthritis, claimed as secondary to a hole in the right lung (a right shoulder disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for pain in the right shoulder.  

An appeal has not been perfected as to the issues of entitlement to service connection for a breathing condition, a hole in the right lung, heat exhaustion, dizziness, hypertension, hypercholesterolemia, and entitlement to a total disability rating based on individual unemployability.  The RO adjudicated these issues in the August 2010 rating decision.  Although the Veteran initiated the appeal process with the February 2011 Notice of Disagreement, he did not submit a timely Substantive Appeal pursuant to the April 2012 Statement of the Case.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current right shoulder disability manifested by degenerative joint disease and osteoarthritis, rotator cuff tendinopathy, shoulder impingement and degenerative labral tear.  

2.  The Veteran's current right shoulder disability did not have its onset during active service.  Symptoms of the current right shoulder disability were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation.  

3.  The Veteran's current right shoulder disability is not etiologically related to active service.  

4.  The Veteran is not service-connected for a respiratory condition that can serve as a primary disability upon which to grant service connection for a right shoulder disability on a secondary theory of entitlement.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in March 2010, prior to the initial adjudication of the claim in August 2010.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The March 2010 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, a VA examination report from July 2010, records from the Social Security Administration, and the Veteran's statements.  

As indicated above, the Veteran was afforded a VA medical examination in July 2010 in connection with his claim of service connection for a right shoulder disability.  See 38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2010 VA examination is adequate with regard to the claim of service connection.  The opinions expressed within the August 2010 VA examination report considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, osteoarthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2014).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as osteoarthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


Service Connection Analysis

The Veteran contends that service connection is warranted for a right shoulder disability, and has advanced both a direct theory of entitlement and a secondary theory of entitlement.  First, the Veteran contends that his current right shoulder disability is directly related to an injury sustained in service.  Alternatively, the Veteran contends that his current right shoulder disability is secondary to a respiratory condition.  

The Board first finds that the Veteran has a current right shoulder disability.  Diagnostic imaging studies performed in April 2010 revealed osteoarthritis in the acromioclavicular joint, a superior glenoid labrum tear, a partial thickness tear of the supraspinatus tendon, and tendinosis of the subscapularis tendon.  Following examination in July 2010, the VA examiner provided a diagnosis of right shoulder acromioclavicular joint osteoarthritis, rotator cuff tendinopathy, shoulder impingement, and a degenerative labral tear.  

The Board next finds that the Veteran suffered an injury to the right shoulder while in service.  In this regard, the Veteran contends that he suffered two injuries while in service; one where he fell and struck his arm on a table, and the second where he fell and struck his arm on a sink.  See June 2012 Substantive Appeal.  

A July 1971 service treatment record indicates the Veteran complained of right arm pain and swelling after he struck his arm on a table.  The service clinician noted tenderness with palpation of the right elbow with moderate fluid accumulation in the olecranon bursa.  Radiographs of the right elbow were normal and the Veteran was placed in a sling for three days.  

An August 1971 service treatment record indicates the Veteran complained of right shoulder pain and an inability to raise his arm after he fell against a sink the night prior.  The service clinician noted no tenderness to palpation and diffuse pain with active shoulder range of motion.  Radiographs of the right shoulder were normal and the Veteran was placed in a sling for three days.  The service clinician indicated the Veteran's suffered a contusion to the right shoulder.  

Both in-service incidents reported by the Veteran are contained in the service treatment records; however, only the August 1971 service treatment record documents complaints pertaining to the shoulder.  The July 2010 VA examination report lists the August 1971 injury as the only in-service injury to the right shoulder.  While the Veteran contends that he also injured his right shoulder in the July 1971 incident, the Board finds that the August 1971 injury to the right shoulder satisfies the in-service incurrence element required for establishing service connection.  

After a review of all the evidence of record, both lay and medical, the Board finds, however, that the weight of the evidence demonstrates that the Veteran's current right shoulder disability was not incurred in, or is otherwise related to, active service.  In this regard, the Board finds that the Veteran did not experienced chronic shoulder symptoms in service or continuous shoulder symptoms since service separation.  Service treatment records do not contain any additional treatment for the Veteran's right shoulder complaints, and the November 1971 service separation examination report noted a normal upper extremity examination.  

An April 2005 private treatment record provides the first post-service complaint of right shoulder pain contained in the record.  The April 2005 treatment record indicates the Veteran presented with complaints of an eight-month history of intermittent right arm numbness and right shoulder pain.  The private clinician noted full range of motion of both upper extremities with normal strength.  The private clinician further indicated that the Veteran's complaints were likely attributable to nerve involvement in the neck.  

An April 2010 VA treatment record provides the first post-service indication of a shoulder-specific pathology.  The April 2010 treatment record indicates the Veteran presented with pain in the right arm.  The VA clinician indicated the Veteran reported the onset of pain began 10 years prior while working at a refinery, and that he experienced episodic pain since in the posterior shoulder, primarily with pushing and pulling activities.  Upon examination, the VA clinician noted atrophy in both shoulder girdles, mildly positive signs of impingement, and full range of motion in the right shoulder with pain above shoulder height.  The VA clinician further indicated that the Veteran's complaints were likely attributable to right shoulder tendinopathy and right cervical radiculopathy.  

The Veteran was afforded a VA examination in July 2010 in connection with the claim for service connection.  In the July 2010 VA examination report, the VA examiner noted the Veteran's history and course of right shoulder symptomatology, as well as current complaints and functional limitations.  The VA examiner also reviewed the Veteran's service treatment records.  The VA examiner opined that the Veteran's current right shoulder disability is less likely than not incurred in service or caused by an in-service injury.  As rationale, the VA examiner indicated that the Veteran's current shoulder conditions are all degenerative in nature and most likely represent age-related pathology in the right shoulder.  Additionally, the VA examiner indicated that the Veteran was able to work in the physically demanding oil and gas industry for over 40 years following service separation.  Finally, the VA examiner referenced an April 2010 VA treatment record where the Veteran indicated injuring his right shoulder at work approximately ten years prior.  

The Board has considered the Veteran's statements in which he asserts that he experienced chronic pain in the right shoulder since service separation, and that he had to hide his injury in order to remain employed.  See June 2012 Substantive Appeal.  Additionally, the Veteran contends that the July 2010 VA examiner mischaracterized the Veteran's employment as physically demanding; instead, the Veteran contends that the majority of his employment has been in supervisory roles because of his right shoulder disability.  Id.  However, the Veteran's contentions are not consistent with the medical evidence of record which do not demonstrate chronic right shoulder complaints.  Medical evidence submitted to the Social Security Administration contains both VA and private medical records which are silent for right shoulder complaints.  The April 2010 VA treatment record provides the first objective evidence of a right shoulder pathology, and relates that pathology to a workplace injury occurring ten years prior, almost thirty years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board finds that the assertions as to continuity of symptoms since service are not credible.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's right shoulder symptoms did not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.  

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of osteoarthritis and degenerative joint disease falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Osteoarthritis and degenerative joint disease requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of the matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Absent competent, credible, and probative evidence of a nexus between the current right shoulder disability and the Veteran's service, the Board finds that the Veteran's right shoulder disability is not related to service.  

In addition, the Board has considered the Veteran's contentions that the right shoulder disability should be service-connected on a secondary theory of entitlement.  Specifically, the Veteran contends that the right shoulder disability is related to a hole in the right lung, which he contends is due to active service.  However, the Veteran is not service-connected for any respiratory condition, to include for a hole in the right lung.  As mentioned above, the issues of entitlement to service connection for a breathing condition and for a hole in the right lunge were adjudicated by the RO in the August 2010 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in April 2012.  However, the Veteran did not initiate an appeal with respect to these claims.  As service connection is not in effect for a breathing condition or for a hole in the right lung, there is no legal basis for granting service connection for a right shoulder disability on the Veteran's secondary theory of entitlement.  Where service connection for the primary disability has been denied, a veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary service connection.  Thus, the Veteran's contention of service connection for a right shoulder disability on a secondary theory of entitlement is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the reasons discussed above, the Board finds that the weight of the competent evidence demonstrates the Veteran's right shoulder disability was not incurred in service or is otherwise related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	

ORDER

Service connection for a right shoulder disability is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


